Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 10, 2020

The Court of Appeals hereby passes the following order:

A20A1984. MARK W. FORSLING et al. v. PAMELA THOMPSON et al.

      Mark Forsling, Shedrick Ramsey, and three other plaintiffs filed a petition for
writ of certiorari and other claims against Glynn County and multiple other
defendants seeking to challenge the county development director’s approval of a
preliminary plat to develop certain property on St. Simons Island. The trial court
entered separate orders determining that it lacked jurisdiction to consider the
certiorari petition and dismissing the plaintiffs’ remaining claims. Forsling and
Ramsey (“Appellants”) filed both an application for discretionary review and a notice
of direct appeal seeking review of the trial court orders.1 We denied the application
for discretionary review, see Case No. A20D0158 (Dec. 2, 2019),2 and the direct
appeal is before us now. Appellees have moved to dismiss the appeal for lack of
jurisdiction. We agree that we lack jurisdiction for the following two reasons.
      First, a direct appeal is not authorized here. “Appeals from decisions of the
superior courts reviewing decisions of . . . state and local administrative agencies”
must be initiated by filing an application for discretionary review. OCGA § 5-6-35

      1
        Appellants filed their discretionary application in the Supreme Court, which
transferred it here upon finding no basis for subject matter jurisdiction there. See Case
No. S20D0222 (Oct. 21, 2019). Their notice of appeal was also directed to the
Supreme Court, which likewise transferred the ensuing appeal to this Court. See Case
No. S20A1114 (May 7, 2020).
      2
        Appellants have filed a certiorari petition in the Supreme Court seeking
review of our denial of their discretionary application. See Case No. S20C0774
(docketed Jan. 23, 2020).
(a) (1), (b); Hamryka v. City of Dawsonville, 291 Ga. 124, 125 (1) (728 SE2d 197)
(2012). The discretionary application statute, OCGA § 5-6-35 (a) (1), “is not limited
to ‘appeals’ to the superior court but instead applies to appeals from the superior
court’s ‘review[ ]’ of an administrative agency decision, however that judicial review
is sought.” Hamryka, 291 Ga. at 125 (2) (holding that a superior court ruling in an
action for mandamus and declaratory relief challenging a city council’s decision on
a request to rezone certain property may be appealed only by application for
discretionary review); accord Ladzinske v. Allen, 280 Ga. 264, 265-267 (626 SE2d
83) (2006) (a discretionary application is required to appeal a superior court’s rulings
on claims for a writ of mandamus, injunctive relief, and damages challenging a
county’s issuance of a building permit).
      Second, our denial of Appellants’ application for discretionary review was a
decision on the merits, and the doctrine of res judicata bars any subsequent appeals
from the same trial court orders. See Northwest Social & Civic Club v. Franklin, 276
Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 261 (1)
(649 SE2d 313) (2007).
      Accordingly, Appellees’ joint motion to dismiss is hereby GRANTED, and this
appeal is DISMISSED for lack of jurisdiction. Appellants’ motion to stay or extend
deadlines is MOOT.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/10/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.